Citation Nr: 0020512	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  98-18 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active military service from June 1968 to 
June 1970.  He was awarded the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A notice of disagreement was 
received in October 1998, and a statement of the case was 
issued that same month.  A substantive appeal was received in 
November 1998. 


FINDINGS OF FACT

The claims file does not include a medical diagnosis of PTSD. 


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
PTSD is not well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303. Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet.App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992). 

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 
Vet.App. 498, 506 (1995).  Alternatively, the Court has 
indicated that a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  Moreover, the 
truthfulness of evidence is presumed in determining whether a 
claim is well-grounded.  King v. Brown, 5 Vet.App. 19, 21 
(1993).  The Board emphasizes, however, that the doctrine of 
reasonable doubt does not ease the veteran's initial burden 
of submitting a well-grounded claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).

Review of the claims file does not show that a medical 
diagnosis of PTSD has ever been made.  Without a medical 
diagnosis of current disability, the veteran's claim must be 
viewed as not well-grounded.  38 U.S.C.A. § 5107(a); Caluza.  
The Board hereby advises the veteran and his representative 
that a medical diagnosis of PTSD is needed to well-ground the 
claim.  

For well-grounded purposes, the Board notes that it has 
accepted the veteran's assertions regarding stressors as 
true.  Moreover, while the lack of a well-grounded claim 
prevents the Board from addressing the claim on the merits, 
the Board does acknowledge the veteran's receipt of the 
Combat Action Ribbon.  The evidence necessary to establish 
the incurrence of a stressor during service to support a 
claim of entitlement to service connection for PTSD will vary 
depending on whether or not the veteran was "engaged in 
combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 
66 (1993).  Under a merits analysis, the receipt of the 
combat citation in this case would lead to a finding that he 
did in fact engage in combat, and the claimed stressors would 
therefore be accepted based on the veteran's assertions 
alone.  38 C.F.R. § 3.304(f).

However, the Board stresses to the veteran and to his 
representative that under both the well-grounded analysis and 
a merits analysis, there must be a current disability.  In 
this case, there is no medical diagnosis of PTSD reflected in 
the claims file.  Should the veteran and/or his 
representative have knowledge that that there has been a 
medical diagnosis of PTSD with regard to the veteran, then 
the medical evidence evidencing such a diagnosis should be 
submitted.  The Board views this discussion as sufficient to 
advise the veteran of the type of evidence necessary to well-
ground his claim. 

In closing, the Board observes that the veteran was afforded 
a VA psychiatric examination by the RO.  The veteran alleges 
that that examination (which did not result in a PTSD 
diagnosis) was inadequate.  However, the Board stresses while 
an inadequate examination is a violation of the duty to 
assist a claimant, the statutory duty to assist the claimant 
does not arise until there is a well-grounded claim.  38 
U.S.C.A. § 5107(a).  In other words, without a well-grounded 
claim, the RO was under no duty to have the veteran examined 
to begin with.  The fact that the veteran may feel the 
examination (which was not required to begin with) was 
inadequate does not in itself require a new VA examination.  
The veteran is free, of course, to submit evidence of a 
medical diagnosis of PTSD.  Such evidence would well-ground 
his claim and give rise to the duty to assist which would 
include the right to an adequate VA examination. 


ORDER

The appeal is denied. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

